Name: Council Regulation (EEC) No 2674/82 of 4 October 1982 amending Regulation (EEC) No 2194/81 laying down the general rules for the system of production aid for dried figs and dried grapest
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 10 . 82 Official Journal of the European Communities No L 284/3 COUNCIL REGULATION (EEC) No 2674/82 of 4 October 1982 amending Regulation (EEC) No 2194/81 laying down the general rules for the system of production aid for dried figs and dried grapes THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1118/81 (2), and in particular the second paragraph of Article 3d thereof ; Having regard to the proposal from the Commission, Whereas Article 9 of Council Regulation (EEC) No 2194/81 (3) provides that production aid shall be granted to processors who have not processed grapes into currants for the market in a quantity correspon ­ ding to at least 1 5 % of the quantities covered by the contract ; whereas the purpose of this provision is to guarantee the quality of the finished product ; Whereas experience has shown that the quality requi ­ rements for sultanas call for the introduction of a similar obligation for processors of sultanas, taking account of their specific qualities, Articles 2 and 6 and who have not processed grapes into currants for the market in a quantity corresponding to at least 1 5 % of the quantities covered by their contracts and into sultanas for the market in a quantity corresponding to at least 8 % of the quantities covered by their contracts . 2 . Aid shall be paid, on application, to the inte ­ rested parties as soon as the body designated by the Member State in which the processing is carried out has established that :  the processor has, for the quantities shown in the contract, paid the grower or the storage agency at least the minimum price for the qualities actually delivered or has paid the storage agency the price shown in a contract concluded as a result of a tendering procedure or at prices fixed in advance,  the product under contract has been processed or disposed of for other uses in accordance with paragraph 1 ,  the proposed products comply with quality standards to be determined. 3 . Aid shall be paid only for those quantities of dried grapes covered by contracts which have been processed into dried grapes for the market.'HAS ADOPTED THIS REGULATION : Article 1 Article 2 Article 9 of Regulation (EEC) No 2194/81 is hereby replaced by the following : Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 15 October 1982 for dried grapes of the 1982 harvest . 1 . Production aid shall be granted to processors who have concluded contracts in accordance with This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 4 October 1982. For the Council The President H. GROVE (') OJ No L 73 , 21 . 3 . 1977, p . 1 . (2) OJ No L i 18 , 30 . 4 . 1981 , p . 10 . 3) OJ No L 214, 1 . 8 . 1981 , p . 1 .